 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 472Laborers™ International Union of North America, Local 113, AFLŒCIO and Super Excavators, Inc., and International Union of Operating En-gineers, Local 139, AFLŒCIO.  Case 30ŒCDŒ160 October 31, 2002 DECISION AND DETERMINATION OF DISPUTE BY MEMBERS LIEBMAN, COWEN, AND BARTLETT This is a jurisdictional dispute proceeding under Sec-tion 10(k) of the National Labor Relations Act (the Act).  The charge in this proceeding was filed on May 12, 2000, by the Employer, alleging that the Respondent Laborers™ International Union of North America, Local 113, AFLŒCIO (Laborers Local 113), violated Section 8(b)(4)(D) of the Act by engaging in proscribed activity with an object of forcing the Employer not to reassign certain work from employees it represents, who were performing the work, to employees represented by Inter-national Union of Operating Engineers, Local 139, AFLŒCIO (Operating Engineers Local 139).  The hearing was held on June 6, 2000, before Hearing Officer Janice K. Gifford.   The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error.  On the entire re-cord, the Board makes the following findings. I.  JURISDICTION The Employer, a Wisconsin corporation, is an under-ground excavating company with its principal office in Menomonee Falls, Wisconsin.  During the 12 months preceding the hearing, it purchased and received goods, material, and services valued in excess of $50,000 di-rectly from suppliers located outside the State of Wis-consin.  The parties stipulate, and we find, that the Em-ployer is engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that Laborers Local 113 and Operating Engineers Local 139 are labor organi-zations within the meaning of Section 2(5) of the Act.   II.  THE DISPUTE A.  Background and Facts of Dispute The Employer, as a member of the Wisconsin Under-ground Contractors Association (WUCA), is signatory to collective-bargaining agreements with both Unions: the Sewer, Tunnel, and Water Collective-Bargaining Agree-ment between WUCA and the Wisconsin Laborers™ Dis-trict Council, representing Laborers Local 113; and the Sewer, Water & Tunnel Master Agreement Area I be-tween WUCA and Operating Engineers Local 139.   During the first week of March 2000,1 the Employer began constructing an underground sewer system, known as the Becher Street Tunnel Project, for the city of Mil-waukee.  The project requires excavating approximately three-quarters of a mile of ﬁopen cutﬂ or surface trench, as well as nearly a mile of underground tunnel, accessed via 17 vertical shafts (holes) dug into the ground.  The Employer assigned employees represented by the Operat-ing Engineers Local 139 to perform the surface level, open cut backhoe work.  It assigned Laborers Local 113-represented employees to operate a smaller, mini-excavator (also called a mini-backhoe) for below-grade work.   Excavating a shaft is done in several stages.  The ini-tial excavation, beginning at ground level, is done with a 100,000-pound backhoe operated by an Operating Engi-neers-represented employee.  This large surface backhoe is used to dig a hole approximately 5-feet deep.  Once that is completed, Laborers-represented employees install bracing in the hole to shore up the sides to keep the shaft from collapsing.  Next, the soil at the bottom of the shaft must be loosened, either manually by Laborers Local 113-represented employees or by using a mini-backhoe that has been lowered into the shaft.  The loosened soil is gathered into a bucket or ﬁclamshellﬂ which is lifted by crane to the surface.  Finally, and simultaneous with the excavation of the shaft, Laborers-represented employees construct shoring around its sides to maintain stability and prevent a cave-in.   By the time of the hearing, the Employer had used the smaller, mini-backhoes on underground vertical shafts at three locations:  the intersection of 5th Street and Becher Street, 5th Place and Becher Street, and the intersection of Muskego Avenue and Becher Street.2Not long after the project began, the Employer™s presi-dent, Jeffrey L. Weakly, heard from Jobsite Superinten-dent Greg Rehak that business agents from Operating Engineers Local 139 were present at the Becher Street Tunnel project site.  Weakly was concerned about the possibility of the Operating Engineers filing a grievance over its use of Laborers-represented employees to oper-ate mini-backhoes below ground in tunnels and shafts.  Operating Engineers Local 139 had filed similar griev-ances against the Employer in 1997 and 1998 over its assignment of Laborers Local 113-represented employ-ees to operate these smaller backhoes underground on a job known as the 30th and Brown Project.  Those griev-ances led to an unfair labor practice proceeding in which                                                            1 Dates hereafter refer to 2000.   2 The Muskego and Becher location is referred to as 22nd and Be-cher in the Operating Engineers™ March 17 grievance, infra. 338 NLRB No. 50  LABORERS LOCAL 113 (SUPER EXCAVATORS, INC.) 473the Board awarded the work to
 employees represented by 
Laborers Local 113.
3   Weakly informed Laborers Local 113 Business Repre-
sentative Charles Fecteau about the Operating Engineers™ 
apparent interest in the underground backhoe work.  On 
March 20, Weakly received a written response dated 
March 16, from Fecteau stating, ﬁIt is the intent of the 

Laborers Union to do all in it™s [sic] power and use all 
lawful means to protect the jurisdiction entrusted to the 
aforementioned unions by the International Union.ﬂ   
Thereafter, by letter of March 27, Operating Engineers 
Local 139 Business Representative Willie D. Ellis in-
formed Weakly that ﬁLocal 139 is presently investigating 
a possible contract violation concerning the company™s 
use of a mini-backhoe on its underground projects in the 
Milwaukee area.ﬂ  He requested information about the 
types of underground backhoes being used, the location 
of the Employer™s projects, and the names and wage rates 
of the individuals operating the backhoes.  The letter 
stated ﬁnothing contained in this letter is intended to be, 
nor should it be interpreted to be, a request by Local 139 
to assign the operation of the mini-backhoe to employees 
represented by Local 139.ﬂ    
By letter of April 6, Weakly informed Ellis that, pur-
ported disclaimers notwithstanding, he viewed the letter 
as a claim by Operating Engineers Local 139 for the 
mini-backhoe work.  Weakly stated further that any 
grievance filed by Local 139, irrespective of its self-
characterization or the type of remedy sought, would also 
be viewed as a competing claim for the work.   
On May 8, Weakly received two letters, one dated 
March 17, and the other April 19, from Operating Engi-

neers Local 139 Business Representative Fran Wewers.
4   Each letter included a grievance.  The March 17 griev-

ance sought backpay and benef
its for the backhoe opera-
tion in the shaft at 22nd and Becher (which is actually 
the Muskego Avenue and Becher
 Street location.)   The April 19 grievance sought backpay and benefits for the 
backhoe operation in the shaft at 5th Place and Becher.  
The nature of both grievances was described as ﬁemploy-

ees not being paid proper wages 
& benefits for operating     
backhoe . . . in shaft.ﬂ  Weakly sent copies of these let-
ters and grievances to Fecteau.   The Employer denied 
both grievances and they remained pending at the time of 
the hearing.   On May 4, Weakly received a letter from Fecteau.   
Citing the ﬁendless battle [with the Operating Engineers] 
over the backhoes in the shaft,ﬂ Fecteau requested a letter 
                                                          
 3 Laborers Local 113 (Super Excavators),
 327 NLRB 113 (1998).  
This will be referred to hereafter as Super Excavators I
.   4 The record is clear that Wewers signed the grievances at the re-
quest of Ellis who was unavailable to sign them himself.   
of assignment for underground backhoes.   On May 10, 
Weakly received a fax from Laborers Local 113 Assis-
tant Business Manager John Schmitt referring to the Op-
erating Engineers™ grievances.  It stated, ﬁShould the 
assignment continue to be imperilled [sic], Local No. 113 
has no other choice but to use every means at it™s [sic] 
disposal, including striking, to protect our jurisdiction.ﬂ   
The Employer continued its assignment of the work to 
employees represented by the Laborers Local 113 and 

filed the instant charge.   
B.  Work in Dispute
 The work in dispute is the operation of the mini-
excavator mobile backhoes below ground in vertical 
shaft and tunnel construction on the sewer project at the 
Becher Street Tunnel Project in Milwaukee, Wisconsin.   
C.  Contentions of the Parties 
Operating Engineers Local 139 filed a Motion to 
Quash the notice of hearing contending that there is no 

10(k) dispute because it has made no claim for the work 
of the operation of the backhoe.  Operating Engineers 
contends that its inquiries 
regarding the pay and benefit 
rates being paid to the opera
tor of the mini-backhoe were 
merely monitoring the enforcem
ent of its contract.  The 
written request stated on its f
ace that it was not ﬁintended to be, nor should it be interpreted to be, a request by Lo-
cal 139 to assign the operation of the mini-backhoe to 
employees represented by Local 139.ﬂ  Because the Em-

ployer™s response revealed that it was not paying the op-
erators of the mini-backhoe the wage rates provided for 
under its agreement with the Operating Engineers Local 
139, the Operating Engineers filed a grievance.  The 
grievance was filed on behalf of the employees perform-
ing the work, irrespective of 
their Operating Engineers or 
Laborers status, and requested the Employer pay them 

wages consistent with the applicable (Operating Engi-
neers Local 139) collective-bargaining agreement.  The 
terms of the grievance itself reiterated that ﬁnothing con-
tained within the grievance is intended, nor should it be 
interpreted to be, a request to change the assignment of 
the backhoe.ﬂ   
Operating Engineers Local 139 contends that the relief 
sought, i.e.,  ﬁall applicable 
back wages and fringe bene-
fits with interest to be paid to the individual employee(s) 
assigned to the backhoe,ﬂ makes clear that it is not at-
tempting to have the work reassigned to employees it 
represents, but rather that whatever employee(s) who 
perform the work be paid at the contractually-prescribed 
level.  The grievances merely
 seek to enforce area stan-
dards.   The Employer asserts that 
a jurisdictional dispute ex-
its. Operating Engineers Local 139™s characterization of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 474its grievances notwithstanding, the Employer states that 
both Unions have claimed the work and that Laborers 
Local 113 has threatened to strike in support of its claim.  
They argue that Operating Engineers Local 139™s pur-
ported disclaimer is invalid because its grievances, on 
their face, seek to enforce the jurisdictional language of its collective-bargaining agreement and identify Local 
139™s ﬁbargaining unit employeesﬂ as being aggrieved.  

Moreover, Operating Engineers Local 139 Business 
Manager Miller testified that he believes the jurisdic-
tional language of the collective-bargaining agreement 
supports Operating Engineers-represented employees 
running the mini-backhoes.
5  The Employer contends 
therefore, that the ﬁarea sta
ndardsﬂ argument is an after-
the-fact effort to avoid the Board™s jurisdiction under 
Section 10(k).   
In addition, the Employer requests a broad order 
awarding the work to Laborers Local 113.  Noting that 
this is the second time a dispute has arisen involving the 
same parties over this type of work, the Employer con-
tends that the conduct and statements of both Unions 

suggest that they will each con
tinue to assert their right to perform any similar work which may arise in the fu-
ture.  Thus, there is a likelihood of future disruptions as a 
result of their continuing, conflicting claims.     
Laborers Local 113 essentially reiterates many of the 
arguments raised by the Empl
oyer, asserting that Operat-
ing Engineers Local 139™s pursuit of grievances request-
ing the Employer to pay Operating Engineers wage rates 
to employees performing underground mini-backhoe 

work amounts to a claim under its collective-bargaining 
agreement for the work.  In 
addition, the Laborers Local 
113 maintains its right to perform the work assigned to it, 

that it has informed the Employer of its intent to retain 
that work, and that it will use all necessary means to en-
force continuation of the assignment, including striking.   
Both the Employer and Laborers Local 113 contend 
that an award of the work 
to employees represented by 
Laborers Local 113 is warranted by the parties™ collec-
tive-bargaining agreement, 
the Employer™s preference 
and past practice, area and industry practice, relative 
skills and training, and economy and efficiency of opera-tions.  Laborers Local 113 further points out that the 

prior Board decision (
Super Excavators I
, supra) involv-
ing the same parties and the same type of work favors an 
award to Laborers-represented employees, as does an 
                                                          
                                                           
5 Art. VI, sec. 6.1 lists various equipment to which Operating Engi-
neers Local 139-represented employees
 will be assigned.  Despite the 
absence of any reference to bac
khoes, Business Manager Miller testi-fied that backhoe operations are covered because they are listed within 
Art. X, sec. 10.1, the wage rate classification section of the contract.   
arbitrator™s decision that issued subsequent to 
Super Ex-cavators I.6    Following the close of the hearing, the Employer 
moved, and the Laborers joined in the motion, to reopen 
and supplement the record.  Operating Engineers Local 
139 filed an opposition to their motion.
7D.  Applicability of the Statute 
Before the Board may proceed
 with a determination of 
a dispute under Section 10(k) of the Act, it must be satis-
fied that: (1) there are compe
ting claims for the work; (2) 
there is reasonable cause to believe that Section 8(b)(4)(D) has been violated; and (3) the parties have not 
agreed on a method for the voluntary adjustment of the 
dispute.
8   Having had its pay-in-lieu approach treated as tanta-
mount to a claim for work in 
Super Excavators I
, Operat-ing Engineers Local 139 now offers a variation of that 
theory.  Rather than asking 
that employees it represents 
be specially compensated for not having been assigned 
the work, Local 139 now seeks to have its contract wage 
rates applied directly to the employee assigned to operate 

the mini-backhoe, irrespective of the fact that this indi-
vidual is represented by Laborers Local 113.  While this 
refinement would not impose the ﬁdouble jeopardyﬂ bur-
den of the pay-in-lieu remedy, the fact remains that Local 
139, by filing the grievance, 
is necessarily claiming that 
the work performed by the mini-backhoe operator is cov-
ered by its collective-bargaining agreement. 
The grievance asserts that th
e Employer violated, inter 
alia, section 1.3 of its collective-bargaining agreement 
with Local 139, which provides as follows:  ﬁthe Em-
ployer hereby agrees to assign all work that is to be per-
formed in the categories descri
bed in [the agreement] to 
employees in the bargaining unit covered by this Agree-

ment,ﬂ i.e., to employees that Local 139 represents.  In 

its posthearing brief, Local 139 specifically asserts that 
ﬁthe operation of the mini-backhoe in the shaft is covered 
 6 The November 18, 1998, arbitrator™s decision dismissing Operating 
Engineers Local 139™s grievance based upon the earlier dispute was 
introduced into the record of this proceeding as Emp. Exh. 17.   
7 The Employer and Laborers Local 
113 seek to have admitted into 
the record the November 2000 issue of the 
Operating Engineers Local 
139 Wisconsin News,
 an official publication of that union.  They con-
tend that a column written by Oper
ating Engineers Local 139 Business Manager Dale Miller contains statements that support their contention 
that his union is claiming the work at 
issue in this proceeding.  We find 
that the existing record contains su
fficient evidence to decide the issue 
before us and it is therefore unnecessary to consider any additional 
materials.  Accordingly, we deny the motion to reopen and supplement 
the record. 8 Carpenters Local 275 (Lymo Construction Co., Inc.),
 334 NLRB 
422, 423 (2001); 
Teamsters Local 259 (Globe Newspaper Co.)
, 327 
NLRB 619, 622 (1999); 
Laborers Local 113 (Super Excavators), 
327 NLRB 113, 114 (1998). 
 LABORERS LOCAL 113 (SUPER EXCAVATORS, INC.) 475by the Local 139 Master Agreement,ﬂ and that it is ﬁthe 
sole and exclusive bargaining agent for all employeesﬂ 
who perform that work.  Thus, Local 139™s grievance 
literally seeks to have the disputed work assigned to em-
ployees that it represents.  See 
Laborers Local 931 (Carl 
Bolander), 
305 NLRB 490, 491 (1991) (a claim to the 
work in dispute based on an asserted contractual right to 
the work ﬁconstitutes a claim to the workﬂ). 
The testimony of Local 139 Business Manager Miller, 
who participated in negotiations for the collective-
bargaining agreement between
 the Operating Engineers and the Employer, provides further support for finding 
that Local 139 is asserting a claim to the dispute work.  
Miller stated that, in his view, his Union™s contract juris-
diction covers the operation of the backhoes within the 

shaft, i.e., that the work in dispute properly belonged to 
Local 139.  This statement of intent is consistent with 
Local 139™s statements and actions in 
Super Excavators I
 and in 
Michel™s Pipeline, 338 NLRB 480 (2002), issued 
this day, which also evidence Local 139™s long-standing 
and consistent position that it does, in fact, claim the dis-

puted work.  In these circumstances, we find that Operat-ing Engineers Local 139 has made a claim for the dis-
puted work. 
Thus, we reject our dissenting colleague™s contention 
that Local 139™s grievance does not seek the reassign-
ment of the disputed work to an employee represented by 
Local 139.  Her position is belied by the language of the 
grievance itself and by Local 139™s statements and ac-
tions in this and other sim
ilar proceedings.  Our dissent-ing colleague fails to justify her curious conclusion that 
this grievance, on its face, is not a claim for the disputed 
work, or her apparent belief that Local 139 has consis-
tently claimed this very work, previously with this very 
same employer and, contemporaneously with this dis-
pute, with at least one other employer in the very same 
area, but has not done so in this case.   
To the extent that the dissent relies on the language in 
Local 139™s grievance disclaiming any interest in having 
the disputed work reassigned, that disclaimer is inconsis-
tent with the grievance itself and with Local 139™s state-
ments and conduct described above.  Accordingly, the 
purported disclaimer is ineffective.  See 
Operating Engi-
neers Local 150 (Austin Co.)
, 296 NLRB 938, 939 
(1989) (party raising issue of disclaimer ﬁhas the burden 

of proving a clear, unequivocal, and unqualified dis-
claimer of all interest in the work in dispute.ﬂ  (emphasis 
in original)).  We likewise reject the dissent™s reliance on 
Local 139™s assertion of an area standards rationale for 
its actions.  Regardless of whether the Employer™s as-

signment of the disputed work to employees represented 
by the Laborers would affect area standards or the pre-
vailing wage rate, Local 139™s grievance concerning that 
work assignment is sufficient to establish the existence, 
for the purpose of this proceeding, of competing claims 
to that work.  
Electrical Workers IBEW Local 701 (Fed-
eral Street Construction),
 306 NLRB 829, 830Œ831 
(1992) (rejecting union™s claim that its alleged efforts to 
enforce area standards was not
 a claim for the disputed 
work).9Rather than asking that one of its unit members be 
specially compensated for not having been assigned the 
work, Local 139 instead seeks to have its contract wage 
rates applied directly to the employee assigned to operate 
the mini-backhoe, irrespective of the unit to which he or 
she may belong.  While this refinement would not im-
pose the ﬁdouble jeopardyﬂ burden of the pay-in-lieu 

remedy, it nevertheless would require the Employer to 
shoulder the Operating Engineers™ contract costs irre-
spective of its assignment pref
erence.  Thus, despite Op-erating Engineers™ effort to restyle its grievance to dis-
guise its intent, we find its remedial objective substan-
tively the same as in 
Super Excavators I
; that is, a claim 
under its contract for the mini-backhoe work.
10   The testimony of Operating Engineer Local 139 Busi-
ness Manager Miller, who participated in negotiations for 

the collective-bargaining agr
eement between the Operat-
ing Engineers and the Employer, provides further support 

for finding that the Operating Engineers is asserting  a 

claim to the work.  He stated
 that, in his view, his Un-
ion™s contract jurisdiction covers the operation of the 
backhoes within the shaft, i.e., that the work in dispute 
properly belonged to Local 139.  In these circumstances, 
we find that Operating Engineers Local 139 has made a 
claim for the mini-backhoe work. 
Operating Engineers also contends that Laborers Local 
113™s purported threats of economic action in the event 
the mini-backhoe work were reassigned are a sham, de-
signed merely to bring the case before the Board.  Oper-
ating Engineers Local 139 asserts that there is no valid 

reason for the Laborers to strike because the grievance it 
filed merely seeks application of a higher pay rate, not 

reassignment of the work away from Laborers-
                                                          
 9 In 
Super Excavators I
, Operating Engineers Local 139 further un-
dermined its own characterization of the purpose of its grievance by 
admitting in a cover letter that it was s
eeking assignment of the work.     
10 We find Operating Engineers Local 139™s effort to encompass its 
actions within the holding of Laborers (Capitol Drilling Supplies),
 318 NLRB 809 (1995), unpersuasive.  That
 case involved a union™s griev-
ance against a general contractor alone, and not against the subcontrac-
tor who actually had the authority to 
assign the work involved.   Absent 
a direct claim (grievance) against the subcontractor, the Board found no 
competing claim by the union for the work and quashed the notice of 
10(k) hearing.   
Member Cowen agrees that 
Capitol Drilling is distinguishable and therefore does not pass on whether th
at case was correctly decided.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 476represented employees.  Moreover, the Employer ac-
knowledges that the Laborers have never engaged in a 
strike over this issue. 
We reject Operating Engineers Local 139™s characteri-
zation of Laborers Local 113™s threat and find that Fec-

teau™s March 16 letter and Schmitt™s May 10 fax to the 
Employer each contained a valid threat.  These commu-
nications establish that Laborers Local 113 interpreted 
Operating Engineer Local 139™s grievance as seeking to 
obtain the mini-backhoe work.  They were intended to 

warn the Employer that it would take economic action, 
including striking, if the work was reassigned.  There is 
no evidence that these st
atements were a sham.
11  There-fore, we find that reasonable 
cause exists to find that a 
violation of Section 8(b)(4)(D) has occurred within the 
meaning of Section 10(k) of the Act.   
The Employer, the Laborers, and the Operating Engi-
neers stipulated at the hearing that there is no agreed-
upon method for the voluntary adjustment of the work in 
dispute.  Absent an agreed-upon method for the volun-
tary adjustment of the dispute, we find that the matter is 

properly before the Board for determination.  Thus, we 
find no merit in the Operating Engineers™ argument that 
the notice of hearing should be quashed. 
E.  Merits of the Dispute Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors.  NLRB v. Electrical Workers IBEW Local 1212  
(Columbia Broadcasting
), 364 U.S. 573 (1961).  The 
Board has held that its determination in a jurisdictional 
dispute is an act of judgment based on common sense 
and experience, reached by balancing the factors in-
volved in a particular case.  
Machinists Lodge 1743 (J.A. 
Jones Construction), 
135 NLRB 1402 (1962).   
The following factors are relevant in making the de-
termination of this dispute. 
1.  Certification and coll
ective-bargaining agreements 
There is no evidence that e
ither Union has been certi-fied to represent employees performing the disputed 

work.  Both Unions assert, however, that their collective-bargaining agreements entitle them to the disputed work.   
The Employer is party to separate collective-
bargaining agreements with
 the Operating Engineers Local 139 and Laborers Local 113.  As a member of the 
Wisconsin Underground Contractors Association 
(WUCA), the Employer is signatory to the Sewer, Water, 
& Tunnel Master Agreement Area I with Operating En-
gineers Local 139.  Also through its WUCA member-
                                                          
                                                           
11 See Teamsters Local 6 (Anheuser Busch),
 270 NLRB 219, 220 
(1984). 
ship, the Employer is party to the Sewer, Tunnel, and 

Water Laborers™ Collective 
Bargaining Agreement with 
Wisconsin Laborers™ District Council which represents 
Laborers Local 113.  Both contracts are effective from 
June 1, 1998 through May 31, 2003.   
Article 1 of the Laborers Local 113 contract covers 
ﬁall public works construction including construction, 
excavation, installation . . . of sewer and water mains . . . 
tunnels, shafts, and appurtenances and related work.ﬂ  
Article 21 defines the Laborers™ jurisdiction of public 

works as including ﬁconstruction, excavation, installation 
. . . of sewer and water mains . . . shafts, tunnels . . . and 
related work.ﬂ   In addition, the classification ﬁbackhoe 
operatorﬂ was included in the wage rate addendum of the 
Laborers agreement effective June 1, 2000.   
Article VI of the Operating Engineers Local 139 con-
tract sets forth the Union™s jurisdiction and lists the 

equipment covered by the agreement.  There is no refer-
ence to backhoe in that section.  In the wage rate section 
however, Class 1 rate is assigned to Operating Engineers 
running backhoes (excavators) over 130,000 pounds and 
Class 2 rate is assigned to those running backhoes (exca-
vators) less than 130,000 pounds.   
Based on the above, we find that while the Laborers 
Local 113 collective-bargaining agreement contains lan-

guage apparently covering the work in dispute, so too 
does the Operating Engineers Local 139 contract argua-
bly encompass the work.  Theref
ore, we find the factor of 
collective-bargaining agreemen
ts does not clearly favor 
an award to either group of employees.  
2.  Employer preference and assignment 
The Employer prefers to assign, and has assigned, all 
underground work to employees represented by Laborers 
Local 113 because they are familiar with and experi-
enced in the shoring-up procedures and help to fill the 
two-man teams required on each crew.  Accordingly, we 
find that the factor of employer preference and assign-ment favors an award of the disputed work to employees 
represented by Laborers Local 113.   
3.  Area and industry practice 
The evidence indicates that w
ithin the last 10 years the 
Employer has almost invariably assigned the work of 
operating mini-excavators at excavation projects to em-
ployees represented by the Laborers.  The only excep-
tions appear to have occurred in an emergency situation 
in 1997 and an instance when a site superintendent made 
an assignment at a jobsite.
12  Evidence shows that in the past 20 years, Laborers Local 113-represented employees 
 12 These instances occurred 
prior to the hearing in Super Excavators 
I. The record in that proceeding was admitted into evidence in this 
proceeding as a Jt. Exh.    LABORERS LOCAL 113 (SUPER EXCAVATORS, INC.) 477have performed the majority of this type of work for 
Milwaukee area contractors, and since 1998, all such 
assignments have been to Local 113. 
Operating Engineers Local 139 adduced evidence dur-
ing the hearing in 
Super Excavators I
 showing that other 
area employers have assigned work of the type at issue to 
employees it represents.  During the hearing in this pro-
ceeding, Operating Engineer
s Local 139 Business Repre-sentative Ellis provided anecdotal evidence that in Feb-

ruary 2000, an Operating Engineers-represented em-

ployee ran a backhoe below ground for a 3-day period 
for Kenny Construction Company, after which time the 
work was performed by a Laborers-represented em-
ployee.   
We conclude from the foregoing that the Employer™s 
past practice, as well as area and industry practice, favor 
awarding the work to the Laborers Local 113-represented 
employees. 
4.  Relative skills, training, and safety 
Operating Engineers Local 139 points to its training 
facility in Coloma, Wisconsin, which offers classes for 
operating backhoes ranging in size from 10,000 to 
130,000 pounds.  Instruction is provided for operating a 
backhoe in close proximity to other employees.  The 

Employer has admitted that it is satisfied that Operating 
Engineers Local 139-represented employees operate the 
larger surface backhoes safely and efficiently.  The Employer is also satisfi
ed with the performance of 
Laborers Local 113 employees™ operation of the mini-

backhoe.  The Employer emphasizes, however, that the 
excavation of shafts and tunnels requires more than just 
operating the mini-backhoe and that removing soil and 
shoring up the sides of the shaft are integral parts of the 
task.  The shoring up process itselfŠwhich is quintes-
sential Laborers-type workŠis a two-person job.  It re-
quires familiarity with certain tools and equipment and 
close coordination with one another as well as close co-
ordination with the operator of the mini-backhoe.  Be-
cause of space limitations in 
the shaft, employees must 
be sufficiently skilled to work
 together cooperatively in order to perform the entire operation correctly and safely.  
A Laborers-represented mini-backhoe operator is famil-
iar with and competent not merely to assist in, but also 
actually to perform the shoring up functions that consti-
tute a vital aspect of the wo
rk in the shaft.  Experience 
with these attendant shaft construction duties not only 

contributes to the successful completion of the task, but 
also enhances its safe completion. 
Accordingly, we find that while Operating Engineers 
Local 139 has formalized training for backhoe operation, 

and both the Operating Engineers and Laborers Local 
113 are equally skilled at running the mini-backhoe, 
safety considerations warrant awarding the work to La-
borers Local 113-represented employees.   
5.  Economy and efficiency of operations 
Once soil is removed from an excavation site with a 
backhoe, the sides of the resu
lting shaft must quickly be 
buttressed in order to prevent cave-ins.  This involves 

rigging and lagging of the sides of the hole, trimming 
away the dirt, and ﬁhaypinningﬂ with steel rebar and hay 
to secure the walls at their base.  This shoring up of the 
shaft is acknowledged to be Laborers work.  Operating 

Engineers, who are proficient with backhoe operation, 
are not trained nor do they normally perform the atten-
dant duties of securing the shaft walls.  Thus, if an Oper-
ating Engineers-represented employee were running the 
mini-backhoe, it would be 
necessary for a Laborers-represented employee to ente
r the shaft to perform the 
shoring up tasks after the backhoe work is complete.  
This would mean that an Operating Engineers Local 139-
represented backhoe operator would remain idle while 
the two-person shoring opera
tion took place.   By con-trast, a Laborers-represented mini-backhoe operator, 
upon completing the backhoe work, normally gets off the 
backhoe and assists his fellow Laborers-represented em-
ployee in completing the shoring work.  In the event the 
work is awarded to the Operating Engineers, another 
Laborers-represented employee would have to be as-
signed to complete the two-person team on each shaft 
crew.  Accordingly, we find that the factor of economy 
and efficiency of operation favors awarding the disputed 
work to employees represented by Laborers Local 113. 
CONCLUSIONS After considering all the relevant factors, we conclude 
that employees represented by the Laborers™ Interna-
tional Union of North America, Local 113, AFLŒCIO, 
are entitled to perform the work
 in dispute.  We reach 
this conclusion relying on the factors of employer prefer-
ence, assignment, and past practice, area practice, safety 
and efficiency and economy of operations.   
In making this determination, we are awarding the 
work to employees represented by the Laborers, not to 

that Union or its members.   
Scope of the Award 
The Employer requests that the Board issue a broad 
award, covering the entire Laborers Local 113 region, 

including Milwaukee, Ozaukee, and Washington Coun-
ties in Wisconsin, in order to prevent future disputes at 
jobsites where the equipment at issue is being used.  The 

Employer cites the behavior of both Laborers Local 113 
and Operating Engineers Local 139, as evidenced by 
their prior appearance before the Board in a similar juris-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 478dictional dispute, in support of its request.
13  The Em-
ployer argues that Operating Engineers Local 139 has 
demonstrated its proclivity to file grievances over the 
assignment of the work to non-Operating Engineers-
represented employees and that Laborers Local 113 has 
promised to take any action requiredŠincluding strik-
ingŠto counter those grievances.  Thus, both Unions are 

poised to continue the controversy.
14  In addition, the 
Employer states that the volume of this kind of work is 

likely to increase over the next few years, in light of 
planned projects being undertaken by the Milwaukee 
Metropolitan Sewerage District, thereby enhancing the 
likelihood and frequency of similar disputes arising 
again.   While the pattern of conduct by both Unions suggests 
that similar disputes may ar
ise again, it is the Board™s 
practice to decline to grant 
an area-wide award in cases in which the charged party re
presents the employees to 
whom the work is awarded and to whom the Employer 
intends to continue to assign the work.
15  Accordingly, in these circumstances, we find 
a broad award is not war-
ranted.   The determination is therefore limited to the 

controversy that gave rise to this proceeding.   DETERMINATION OF DISPUTE The National Labor Relations Board makes the follow-
ing determination of dispute. 
Employees of Super Excavators, Inc., represented by 
Laborers™ International Union of North America, Local 

113, are entitled to perform the operation of the mini-
excavator (backhoe) in below ground shaft and tunnel 
excavations on the sewer project ongoing at the Becher 
Street Tunnel Project in Milwaukee, Wisconsin.   
 MEMBER LIEBMAN, dissenting. 
Unlike my colleagues, I would find that Operating En-
gineers Local 139 did not make a claim to the disputed 
work, and I would therefore grant its Motion to Quash 
this Section 10(k) proceeding.  In my view, the griev-
ances filed in this case by Local 139 were fundamentally 
different from those at issue in 
Super Excavators I
, 327 NLRB 113 (1998), and do not constitute an effective 
claim for the underground excavation work. 
Local 139 filed two grievances, on March 17 and April 
19, 2000.  Both identify the issue as the Employer™s fail-
                                                          
                                                           
13 Super Excavators I
, supra.   
14 The Employer argues that while Laborers Local 113 is the party 
charged with engaging in proscribed conduct, a broad award to em-
ployees it represents should not be precluded inasmuch as it was the 
Operating Engineers Local 139™s grievance which initiated the dispute 
and precipitated the threat.    15 Bricklayers (W.R. Weis Co.), 
336 NLRB 699, 702 (2001); 
Plumb-
ers Local 562 (Grossman Contracting Co.)
, 329 NLRB 516, 528 
(1999); 
Laborers (Paul H. Schwendener, Inc.)
, 304 NLRB 623 (1991).   
ure to pay the proper wages and fringe benefits to the 
employee operating the backhoe in the shaft.  Both 
grievances describe the relief sought in identical terms:  
that is, all applicable back wages and fringe benefits to 
be paid ﬁto [the] individual employee(s) assigned to 
backhoe.ﬂ  Each grievance states that it is neither ﬁin-
tended nor should be interpreted to be a request to 

change the assignment of the backhoe.ﬂ  Nothing in the 
grievances suggests that Local 139 actually was seeking 
the reassignment of the backhoe work to an Operating 
Engineers-represented employee.
  Rather, the grievances seek only that the individual (a Laborers-represented 

employee) performing that work 
be paid at the rate speci-
fied in the Operating Engineers™ contract. While a disclaimer of any interest in reassignment of 
the disputed work is, of course, not necessarily control-
ling, here there is no evidence 
presented that is inconsis-
tent with a disclaimer.  Ind
eed, the stated purpose of the grievances is confirmed by the testimony of Local 139 
Business Manager Miller and Business Representative 
Ellis.1  They explained that, to 
resolve the grievances, the Employer need only pay the backhoe operator(s) at the 
rates specified in its coll
ective-bargaining agreement 
with Local 139.  Ellis described the grievances as de-signed to ensure that the Employer ﬁpaid the proper 
wages, fringes, and benefits for the individual that was 
performing these duties.ﬂ
2  He specifically denied that 
Local 139 was seeking to have the individual who was 
performing the underground backhoe work replaced with 
a different individual who was represented by Local 139.  
Miller and Ellis further explained that Local 139 nego-
tiates Master Agreements to establish universal wage 
rates for work performed with
in its geographic jurisdic-
tion.  In their view, should a contractor pay wage rates 

beneath those set forth in the Master Agreement, not only 
would the Union™s negotiated terms and conditions be 
undermined, but the state™s pr
evailing wage rate, estab-
lished through a survey of the rates actually paid for 
various types of work, would also be brought down.  
Thus, the Operating Engineers™ grievances sought to pro-
tect an interest separate and independent from any claim 
for the underground backhoe work itself: the preserva-
tion of area standards.  I find merit in Local 139™s posi-
tion. 
The majority nonetheless concludes that the grievances 
were tantamount to a claim to the work, citing 
Super Excavators I.  At issue in that earlier case was a griev-
ance filed by Local 139 seeking  ﬁpay-in-lieuﬂ of work.  
A pay-in-lieu remedy does not directly seek reassign-
 1 The grievances were filed following Ellis™ investigation and at his direction. 
2 Tr. of record of proceedings at p. 193.  LABORERS LOCAL 113 (SUPER EXCAVATORS, INC.) 479ment of the work, but it would require the Employer to 
pay back wages and benefits, plus interest, to individuals 
who would have been referred by Local 139 to perform 
the underground backhoe work, but for the Employer™s 
assignment of the work to non-Local 139-represented 
workers.  This remedy would compel the Employer to 
pay twice for the same work
:  once to the employee(s) 
who actually performed the j
ob and again to the Operat-
ing Engineers-represented individual(s) who did not re-
ceive the assignment.  The Bo
ard has held that a pay-in-
lieu grievance may constitute a competing claim for 
work.3Here, by contrast, Operating Engineers Local 139™s 
grievances do not seek reassignment 
or pay-in-lieu.  
Rather, the grievances seek only that the Employer pay 
the employee(s) who actually 
performs the work at the 
(higher) rate specified in the Local 1309 collective-
bargaining agreement.  True, requiring the Employer to 
pay the Operating Engineers™ 
contract rate as a remedy 
may defeat its economic incentive for assigning the work 

to Laborers-represented employees, but it is speculation 
to say that the Employer would necessarily decide to 
reassign the work.4What is key here is the relief sought, for that shows 
what the Union seeks to achieve.  Local 139 has a con-
tract with the Employer arguably covering the backhoe 
work, and although it unsuccessfully sought to claim the 
work itself, it should be able to defend the wage stan-
dards of that contract without automatically triggering a 
jurisdictional dispute.  Its previous effort to seek reas-
                                                          
 3 Carpenters Los Angeles Council (Swinerton & Walberg
), 298 
NLRB 412, 414 (1990); 
United Slate, Tile & Composition Roofers, 
Local 30 v. NLRB, 1 F.3d 1419, 1427 (3d Cir. 1993).  Cf. 
Longshore-men ILWU Local 7 (Georgia-Pacific)
, 291 NLRB 89 (1988), where the 
Board reversed an earlier decision and concluded that a pay-in-lieu 
grievance filed before a 10(k) determination does not constitute unlaw-
ful coercion under Sec. 8(b)(4)(ii)(D) of the Act. 
4 Contrast a ﬁpay-in-lieuﬂ remedy where the employer would more 
likely reassign the work to the grieving union than pay double wages. 
signment of the work through its ﬁpay-in-lieuﬂ grievance 

surely does not forever foreclose it from otherwise seek-
ing to enforce wage rates that it believes the Employer is 
undercutting.  Because I see nothing compelling us to 
treat Local 139™s grievances as a question of disguised 
intent, I take them at face va
lueŠdirected at maintaining 
contractual and area standards.  The majority™s puzzle-
ment at my position, which distinguishes between a 

claim for the work and the grievance remedy sought by 
Local 139, reflects a failure to recognize the obvious:  
that Local 139 is pursuing an alternative to claiming the 
work, not merely a disguised claim for the work.  The 
grievance itself makes that 
clear, by forsaking reassign-
ment of the work as a remedy.  That, all other things be-

ing equal, Local 139 might well have preferred reas-
signment, and that it might argue its entitlement to the 
work if, over its objections, a 10(k) proceeding moves 
forward, does not alter the nature of its grievance.   
Given the fundamental difference in the nature of the 
relief sought in this case and in 
Super Excavators I
, that earlier case is distinguishable and does not control the 
outcome here.  Moreover, in 
Super Excavators I,
 the true 
objective of the grievance was revealed in the accompa-
nying cover letter, where the Local 139 business repre-

sentative acknowledged that the Union would prefer to 
have the assignment given to one of its own unit mem-
bers.  There is no such admi
ssion in this case.  To the 
contrary, Operating Engineers Local 139 representatives 
have repeatedly asserted that it is not seeking a reas-signment of the work, and there is no inconsistent evi-
dence.  Absent any evidence that Local 139 was actually 
seeking relief that was neither set forth in its grievances 
nor communicated in any other way, I would find that it 
has not made a claim for the underground backhoe work 
for employees it represents.  
Accordingly, I would grant Operating Engineers Local 
139™s motion to quash. 
 